DETAILED ACTION
The following is a Final Office Action in response to communications filed April 8, 2022.  Claims 1–8 are amended.  Currently, claims 1–8 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claim 8 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claim 7 under 35 U.S.C. 112(d) have been fully considered but are not persuasive.  More particularly, Examiner maintains that claim 7 does not further limit claim 1 because claim 7 requires no more than mere possession of a computer readable storage medium and does not require the structural elements of apparatus claim 1.  As a result, the previous rejection of claim 7 under 35 U.S.C. 112(d) is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims 1–8 under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant contends that the claims are patent-eligible in view of McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016) because the pending claims incorporate particular rules in determining and displaying annotations.  Examiner disagrees. 
In McRO, the Federal Circuit premised its determination that the claims were patent-eligible, not merely on the specificity of the claimed animation scheme, but rather on the fact that the claims, when considered as a whole, were directed to a technological improvement over the existing, manual 3-D animation techniques and used limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.  See McRO, 837 F.3d at 1314–15.
Examiner submits that there is a fundamental difference between technological or computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the Specification generically describes the technical display environment (see, e.g., Spec. 14–15) and does not disclose any related technical improvements.  Indeed, the Federal Circuit applied this distinction in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) because the claims in Enfish focused on a specific type of data structure, i.e., a self-referential table for a computer database, designed to improve the way a computer carries out its basic functions of storing and retrieving data, and not on asserted advances in uses to which existing computer capabilities could be put.  Id. at 1335–36.
As a result, Examiner maintains that the focus of independent claim 1 is not on any technological advancement, but rather on the implementation of the abstract idea, for which computers are invoked merely as a tool.  Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims 1–8 under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 1–5, and 8 are objected to because of the following informalities:  
Claims 1 and 5 recite “the determined skill index” in the element for “determining … an annotation from the one or more annotations.”  However, claims 1 and 5 previously recite “a skill index” and “the skill index” in the element for “determining … a skill index”.  As a result, Examiner recommends amending claims 1 and 5 to recite “determining, based on the 
Claims 2–4 and 8 recite “[t]he operational efficiency promoting apparatus of in claim”.  Examiner recommends amending the claims to recite “[t]he operational efficiency promoting apparatus of [[in]] claim” in order to address the inadvertent typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an operation log of the user” in the preamble and subsequently recites “storing the operational log associated with an operator”.  There is insufficient antecedent basis for “the user” in the claim.
The scope of claim 1 is further indefinite because it is unclear whether Applicant intends for the recited operator and user (see above) to be different entities or intends for the operator and user to reference a same operator of the operation terminal.  For purposes of examination, claim 1 is interpreted as reciting “[a]n operational efficiency promoting apparatus based on an operation log of an operator on an operation terminal” in the preamble.  Examiner similarly notes that claims 3–4 additionally recite “the user” and recommends amending claims 3–4 in a consistent manner.  
As a result, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 2–4 and 8, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–4 and 8 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 4 recites “the predefined factor” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted as reciting “the predetermined factor”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claim fails the test for proper dependency, as set forth under MPEP 608.01(n)(III), because, although claim 7 references previous claim 1, claim 7 fails to further limit the subject matter of previous claim 1.  For example, claim 7 does not further limit claim 1 because claim 7 requires no more than mere possession of a computer readable storage medium and does not require the structural elements of apparatus claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 recites functionality for “determining, based on the operation log and a predetermined factor, a skill index …” and “determining, based on the determined skill index, an annotation from the one or more annotations.”
The elements above recite an abstract idea.  More particularly, the elements above recite mental processes because the recited elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 5 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 5 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Similarly, claims 2–4 and 6–7 further describe the process for managing a user’s operation of an operation terminal and recite mental processes for the same reasons as stated above with respect to claim 1.  As a result, claims 2–4 and 6–7 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, and a step for storing data in memory.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, and the step for storing is an insignificant extrasolution activity to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above claim 5 recites substantially similar limitations to those recited with respect to claim 1.  Further, claim 5 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 5 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Similarly, claims 2, 4, and 8 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 4, and 8 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3, 6, and 7 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3, 6, and 7 include a step for appending an annotation on a screen (claims 3 and 6) and a computer-readable medium (claim 7).  When considered in view of the remaining claim elements, the additional elements do not integrate the abstract idea into a practical application because the step for appending an annotation on a screen is an insignificant extrasolution activity to the judicial exception; and the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 3, 6, and 7 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a memory, a processor, and a step for storing data in memory.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, and the step for storing is well-understood, routine and conventional computer function in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above claim 5 recites substantially similar limitations to those recited with respect to claim 1.  Further, claim 5 does not recite any additional elements beyond those recited with respect to claim 1.  As a result, claim 5 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Similarly, claims 2, 4, and 8 do not recite any additional elements beyond those recited with respect to claim 1.  As a result, claims 2, 4, and 8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 3, 6, and 7 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 3, 6, and 7 include a step for appending an annotation on a screen (claims 3 and 6) and a computer-readable medium (claim 7).  The additional elements do not amount to significantly more than the abstract idea because the step for appending an annotation on a screen is a well-understood, routine, and conventional computer function in view of Applicant’s Specification (see e.g., Spec. ¶¶ 97–98), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art; and the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 3, 6, and 7 do not include additional elements amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazai et al. (U.S. 2015/0356489) in view of Dwyer et al. (U.S. 2015/0195406).
Claims 1 and 5:  Kazai discloses an operational efficiency promoting apparatus, based on an operation log of the user on an operation terminal, the operational efficiency promoting apparatus comprising: 
a memory (See FIG. 4); and 
a processor configured to execute (See FIG. 4) a method comprising:
storing the operation log associated with an operator operating an operation terminal, wherein the operation log records a history of the operator operating the operation terminal (See FIG. 1 and paragraphs 4 and 26, wherein logged behavior data is transmitted to the HIT computing device); and 
determining, based on the operation log and a predetermined factor, a skill index associated with the operator, wherein the skill index represents a data value of the predetermined factor (See paragraph 38, wherein a plurality of factors are generated for a given task, and paragraphs 40–41, wherein a performance index is created according to the generated factors).  Kazai does not expressly disclose the remaining claim elements.
Dwyer discloses determining, based on the operation log and a predetermined factor, a performance associated with the operator, wherein the performance represents a data value of the predetermined factor associated with one or more annotations to content of a display, wherein the one or more annotations help reduce an error in operations by the operator, and wherein the predetermined factor at least in part indicates whether to interactively display the one or more annotations to the operator (See paragraphs 146 and 154–156, wherein performance determinations are made by analyzing real-time conversations in comparison to topic and compliance factors, and wherein pop-up or fly-out annotations are associated with each topic and compliance factor); and
determining, based on the determined performance, an annotation from the one or more annotations (See paragraphs 146 and 154–156, wherein display annotations are determined based on performance analysis).
Kazai discloses a system directed to evaluating worker quality.  Similarly, Dwyer discloses a system directed to managing agent quality by analyzing conversations in real-time.  Each reference discloses a system directed to managing worker performance.  The technique of determining annotations is applicable to the system of Kazai as they each share characteristics and capabilities; namely, they are directed to managing worker performance.
One of ordinary skill in the art would have recognized that applying the known technique of Dwyer would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Dwyer to the teachings of Kazai would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate worker performance management into similar systems.  Further, applying screen annotation determinations to Kazai would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for improvements in quality management.
Claim 2:  Kazai discloses the operational efficiency promoting apparatus of in claim 1, wherein the skill index includes at least one of: an interval time, a time before input, an input time, sophistication of item inputting, or an error rate (See paragraph 27, wherein time before input and input times are disclosed as behavior features).
Claims 3 and 6:  Kazai discloses the operational efficiency promoting apparatus of in claim 1, wherein the processor is further configured to execute a method comprising:
determining based on the skill index indicating a skill level related to the operations by the user, for the predetermined factor (See paragraph 47, wherein determinations are made according to differences between the logged behavior and each identified factor).  Kazai does not expressly disclose the remaining claim elements.
Dwyer discloses determining whether to append the annotation on a screen displayed on the operation terminal, based on the performance indicating a performance level related to operations by the user, for the predetermined factor (See paragraphs 146 and 154–156, wherein guidance and compliance determinations are made by analyzing performance statistics, and wherein pop-ups or fly-outs are annotated to an operator screen based on the performance analysis); and 
appending the annotation on the screen displayed on the operation terminal (See paragraphs 146 and 154–156, wherein pop-ups or fly-outs are annotated to an operator screen based on performance analysis).
One of ordinary skill in the art would have recognized that applying the known technique of Dwyer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 4:  Kazai discloses the operational efficiency promoting apparatus of in claim 3, wherein the determining determines for the predefined factor, by comparing the skill index of the user to be determined with a threshold value calculated based on a statistic using skill indices of a plurality of users (See paragraph 51, in view of paragraph 6, wherein quality determinations are made by comparing logged user behavior to normalized statistical skill indices; see also paragraphs 31–32 and 47, wherein user metrics are compared to metrics derived from a group of workers).  Kazai does not expressly disclose the remaining claim elements.
Dwyer discloses wherein the determining whether to append the annotation determines whether to append the annotation for the predefined factor by comparing the performance of the user to be determined with a value (See paragraphs 146 and 154–156, wherein guidance and compliance determinations are made by analyzing performance statistics, and wherein pop-up or fly-out determinations are based on the performance analysis with respect to topic or compliance values).
One of ordinary skill in the art would have recognized that applying the known technique of Dwyer would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 7:  Kazai discloses a non-transitory computer-readable recording medium having computer-readable instructions stored thereon, which when executed, causes an operational efficiency promoting apparatus to execute as in claim 1 (See paragraph 65, wherein a computer readable medium embodiment is disclosed).
Claim 8:  Kazai discloses the operational efficiency promoting apparatus of in claim 1, wherein the operation log is at least one of an interval time to shift to a current item, a time after the current item is focused until an initial character is input, a time elapsed during inputting on the current item, a keystroke count for the current item, a number of times a Del key or a BS key is pressed, a focus count on the current item, questions to a former person in charge, remand and inquiries from a successor, order of inputs, correlation between input items, or trajectories of a mouse (See paragraph 27, wherein logged data includes keystroke counts and other logged behavior).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623